PER CURIAM.
We affirm on the authority of White Egret Condominium, Inc. v. Franklin, 379 So.2d 346 (Fla.1979), and Star Lake North Commodore Ass’n, Inc. v. Parker, 423 So.2d 509 (Fla. 3d DCA 1982). In so doing we note that we are aware that our supreme court has recently upheld Chapter 11A of the Metropolitan Dade County Code, which prohibits discrimination in the sale, purchase, rental or lease of housing on the basis of age. Metropolitan Dade County Fair Hous. & Employment Appeals Bd. v. Sunrise Village Mobile Home Park, Inc., 511 So.2d 962 (Fla.1987) (approving Judge Schwartz’s dissent in Metropolitan Dade County Fair Hous. & Employment Appeals Bd. v. Sunrise Village Mobile Home Park, Inc., 485 So.2d 865, 868 (Fla. 3d DCA 1986)); see Metropolitan Dade County, Fla.Code § 11A-3 (1986). Since the ordinance only prohibits age discrimination against persons over the age of eighteen, see Metropolitan Dade County, Fla.Code § 11A-2(14) (1982), the ordinance, and consequently the supreme court’s decision in Sunrise Village Mobile Home Park, Inc., do not affect the case sub judice which involves a uniformly enforced, reasonable restriction in a Declaration of Condominium prohibiting children under the age of twelve from residing in an “adult” condominium. Accordingly, the trial court’s final summary judgment is affirmed.